Title: General Orders, 16 August 1776
From: Washington, George
To: 



Head Quarters, New York, August 16th 1776
Enfield.Danvers.


In recommending Pay Masters it is to be observed that no officer can be appointed unless he resigns his former Commission, which he is to do in person at Head Quarters.
Major Livingston, and William Blodget, are appointed Aids-du-Camp to Major General Greene—they are to be obeyed and respected accordingly.
David Astin of Col. Sillimans Regiment and Captain Meads Company, convicted by a General Court-Martial, whereof Col. Wyllys was President of “breaking open a store and stealing Rum, Molasses & Fish,[”] sentenced to receive thirty-nine lashes.
John McAlpine & John Hopper of Capt: Smith’s Company, Col. Malcom’s Regiment convicted by the same Court Martial of

“being drunk on their posts”—sentenced to receive thirty lashes each—The General approves the above sentences, and orders them to be put in execution at the usual times and places.
The Orders of the 6th Instant respecting Soldiers abusing people at market, and taking their things, not being known to the troops who have come in since; it is now repeated that the General will punish such offenders severely: And He requires of the officers, who visit the Guards, to see whether the former Order is put up in each guard house, and whether an officer attends at the market agreeable to former orders, & report thereon to their Brigadiers.
Capt: Andrew Billinjo’s to do duty as Major to Col. Ritzema’s Regiment, ’till further orders.
Unless orders are attended to, and executed, they are of no consequence, and the greatest disorders will insue, the General therefore requests, that the officers would be very careful, not only that the orders be made known to the men, but that they see themselves that they are executed—If every one in his own department would exert himself for this purpose, it would have the most happy effect.
The badness of the weather has undoubtedly prevented an attack, as the enemies troops have been embarked some time, The General therefore directs, that two days Victuals be kept ready dressed by the troops, and their Canteens filled with water; so that the men may be prepared; otherwise in case of an attack they will suffer very much.
All Tents to be struck immediately, on the Alarm being given—viz.: Two Guns at Fort George, Three from Bayards, or Bunker-hill, with a Flag in the day, and a Light at night.
The Divisions of the Army, or Brigades doing seperate duty proving very inconvenient, the whole are to be brought into the General Detail to morrow: The Brigade Majors are to be at Head Quarters, at six o’clock, to settle the detail; and the Major & Brigadier Generals are requested to send, at the same time, a note of the number of men each may want for fatigue, or direct the Engineer having the care of their Works respectively, so to do.
